IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

               LYNN GARRY FRYER v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Lake County
                      No. 12CR9718 R. Lee Moore, Jr., Judge




              No. W2012-01342-CCA-R3-HC - Filed November 1, 2012


The Petitioner, Lynn Garry Fryer, appeals the Lake County Circuit Court’s denial of his pro
se petition for writ of habeas corpus. The State has filed a motion requesting that this Court
affirm the trial court’s judgment pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals. Following our review, we grant the State’s motion and affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

R OGER A. P AGE, J., delivered the opinion of the Court, in which JOHN E VERETT W ILLIAMS
and A LAN E. G LENN, JJ., joined.

Lynn Garry Fryer, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clarence E. Lutz, Assistant
Attorney General for the Appellee, State of Tennessee.

                              MEMORANDUM OPINION

        On May 18, 2004, the Petitioner entered a best-interest plea to aggravated assault. He
was sentenced as a standard, Range I offender to five years, with 120 days to be served in
confinement and the remainder on probation. On April 7, 2009, a probation violation warrant
was filed against the Petitioner. An amended warrant was issued on May 11, 2009.
Following a hearing on May 9, 2009, the trial court revoked the Petitioner’s probation but
reinstated the probation and extended it for two years. On April 19, 2010, a second probation
violation warrant was issued against the Petitioner. Following a hearing on May 10, 2010,
the trial court revoked the Petitioner’s probation and ordered him to serve his sentence in
confinement. This court affirmed the trial court’s judgment on appeal. See State v. Lynn
Garry Fryer, No. W2010-01686-CCA-R3-CD, 2012 Tenn. Crim. App. LEXIS 70 (Tenn.
Crim. App., at Jackson, Feb. 3, 2012).

        On May 21, 2012, the Petitioner filed a petition for writ of habeas corpus in which he
maintained that his sentence had expired. According to the Petitioner, he received pretrial
jail credit for time served pursuant to the plea agreement, and the pretrial jail credits totaled
the 120 days that he was ordered to serve in confinement. The Petitioner asserted that as a
result, his sentenced expired on January 17, 2009, before the initial probation violation
warrant was issued in April 2009. Thus, he contends that the trial court lacked jurisdiction
in May 2009 to revoke his probation, reinstate, and extend his probation for two years. On
June 12, 2012, the trial court entered an order denying the petition for writ of habeas corpus.
The Petitioner filed a timely notice of appeal.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citations omitted). Moreover,
it is the petitioner’s burden to demonstrate, by a preponderance of the evidence, that the
judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).



                                               -2-
        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

        The Petitioner contends that based upon the pretrial jail credits he received, his
sentence expired in January 2009 before the initial probation violation warrant was issued
in April 2009. The judgment entered on May 18, 2004, reflects that the Petitioner was
sentenced to five years, which included 120 days of confinement followed by four years and
eight months of probation. While the judgment reflects that the Petitioner received credit for
time served, the judgment does not list the number of days or specific dates of pretrial jail
credit that he received. Thus, the face of the judgment does not support the Petitioner’s claim
that his sentence expired before the initial probation violation warrant was issued in April
2009.

        The Petitioner contends that on September 8, 2010, the judgment was amended to
reflect 144 days of pretrial jail credit. The Petitioner, however, failed to attach this amended
judgment to his petition for writ of habeas corpus. See T.C.A. § 29-21-107(b). He also
failed to attach the trial court’s May 2009 order revoking his probation and reinstating and
extending his probation for two years. The procedural requirements for habeas corpus relief
are mandatory and must be scrupulously followed. Hickman, 153 S.W.3d at 19-20; Archer,
851 S.W.2d at 165. “A habeas corpus court may properly choose to dismiss a petition for
failing to comply with the statutory procedural requirements.” Hickman, 153 S.W.3d at 21.

        The face of the May 2004 judgment does not reflect that the Petitioner’s sentence
expired prior to the issuance fo the initial probation revocation warrant in January 2009.
Moreover, the Petitioner failed to attach the amended judgment and the May 2009 order
revoking his probation to his petition for writ of habeas corpus. Accordingly, the Petitioner
is not entitled to relief.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court

                                               -3-
of Criminal Appeals.




                             _________________________________
                             ROGER A. PAGE, JUDGE




                       -4-